AYRES, Judge.
. Appellant did not appear either in person or through counsel when this case was called for. argument. Having failed to appear or to file a brief in support of her case, it is therefore presumed that the appeal has been abandoned, and it will accordingly be dismissed. Falcon v. Falcon, 224 La. 938, 71 So.2d 334; Peace v. Love, 223 La. 772, 66 So.2d 803, and authorities therein cited; *214Normand v. Avoyelles Parish School Board, La.App., 11 So.2d 713.
Therefore, the appeal is dismissed at appellant’s costs.
Appeal dismissed.